Citation Nr: 1540578	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-41 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for headaches, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from May 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Waco, Texas.

This appeal was previously before the Board in December 2013 and September 2014, wherein the Board remanded for additional development and due process considerations.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Following the issuance of a supplemental statement of the case in June 2015, the Veteran's claims were returned to the Board.


FINDINGS OF FACT

1.  The Veteran was treated for a corneal abrasion of the right during service.  

2.  Superficial keratitis of the right eye is attributable to service.
 
3.  Refractive error and anisometropia were manifest during service.

4.  Headaches were not manifest in service, are not attributable to service, and are not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Superficial keratitis of the right eye was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Refractive error and anisometropia are not diseases or injuries within the meaning of the law providing compensation. 38 C.F.R. § 3.303 (2015).

3.  Headaches were not incurred in or aggravated by service and are not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in April 2009, to the Veteran.  This letter explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection of a right eye disorder and headaches.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by medical professionals, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board also observes that the undersigned VLJ, at the Veteran's March 2012 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Congenital or developmental defects, including refractive error, are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Service treatment records reflect that at entrance, he had right eye uncorrected visual acuity of 20/70.  Service treatment records also reflect a contusion to the right eye when he was hit in the eye while playing basketball in December 1984, and that a patch was issued for comfort; he had a hematoma of the right lower lid.  A May 1985 eye consultation report reflects that the Veteran had decreased visual acuity in the right eye since enlistment; ocular health was noted as being good and the diagnosis was anisometropia.  In September 1987, he was hit with a football; a history of a right eye contusion was noted, and following an evaluation, he was diagnosed with possible bacterial keratitis in the right eye due to trauma; uncorrected visual acuity was 20/80 in the right eye.  At his separation examination, the Veteran complained of decreased visual acuity of the right eye.  A subsequent, October 1987 eye consultation noted the history of a scratch cornea, but the examination was described as routine.

The Veteran was initially afforded VA eye and neurological examinations in June 2009.  According to the VA eye examination report, the Veteran had slight keratitis in the temporal periphery of the right eye, unrelated to the corneal abrasion in service.  Diagnoses were refractive error, anisometropia, amblyopia, and keratitis.  The VA examiner found that there was no residual from the Veteran's in-service corneal abrasion, and stated that refractive error, anisometropia, and amblyopia are congenital disorders.  

According to the June 2009 VA neurological examination report, the Veteran was diagnosed with cluster headaches.  The VA examiner concluded that such headaches were unrelated to the Veteran's corneal abrasion in service, as there was no scar or significant eye condition as a result.  The VA examiner noted that the medical literature does not show that cluster headaches are related to any eye disorders.

Private treatment records from Dr. B reflect that the Veteran complained of right eye pain and watering, as well as migraine headaches.  The Veteran stated that these symptoms began after a right eye injury in service, in 1988.  

The Veteran was afforded VA eye and headaches examinations in February 2014.  According to the eye examination report, the Veteran has been diagnosed with anisometropic amblyopia, superficial punctate keratitis of the right eye, and dry eyes.  The VA examiner noted that the Veteran's anisometropic amblyopia preexisted service as it is a congenital defect.  The VA examiner also noted that the Veteran's dry eye was worse in the right eye, as evidenced by the superficial punctate keratitis in the right eye.  Examination reflected that the Veteran did not have an astigmatism, anatomical loss or poor vision of an eye, blindness, or diplopia; the fundus was normal and there was no visual field defect.  The external eye and conjunctiva/sclera were normal; his superficial punctate keratitis was moderate, and located at the right cornea.   The VA examiner noted that there is no congenital disease in either eye.  The VA examiner found that the Veteran's eye dryness is more likely due to medications, activities, or the environment, and that the superficial keratitis of the right eye was not likely due to service, as it was not likely to have been present since the 1980s.  The VA examiner noted that it is common to have one eye significantly drier than the other eye and that it was unlikely that there was worsening of the Veteran's eye conditions due to his service.  The VA examiner also found that it was unlikely that the Veteran's headaches were related to his vision or eye conditions.  

The contemporaneous VA headaches examination report reflects that the Veteran has been diagnosed with cluster headaches.  The report states that the medical literature indicates that the exact cause of cluster headaches is unknown, but that abnormalities of the hypothalamus likely play a role and that such headaches tend to be related to the sudden release of histamine or serotonin.  Following an examination and review of the claims file, the VA examiner found that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury or event.

The Veteran was afforded another VA eye examination in November 2014.  Diagnoses included anisometropia, superficial keratitis, and retinal microaneurysm.  The VA examiner noted the Veteran's history of right eye/adnexa injuries during service and complaints of watery discharge from the right eye since the injuries.  The VA examiner noted that the 2 of the injuries were abrasions that occurred during intermural sports, which were treated with topical medications and a patch.  The VA examiner noted that anisometropia is a difference in the refractive error between the 2 eyes.  Trace superficial keratitis was found on the right cornea; the retinal microaneurysm was also in the right eye.  Following the examination, the VA examiner noted that the Veteran's trace superficial keratitis of the right eye is consistent with the Veteran's complaint of a chronic watery right eye.  According to the VA examiner, dry eye is a common disorder, and it is normal for it to be worse in one eye.  The VA examiner noted that there are many causes for dry eye, including scarring or severe trauma to the eye or adnexa.  The VA examiner found that the Veteran's superficial keratitis is a chronic acquired disorder, but that it was not incurred in or aggravated by the Veteran's service.  The VA examiner found that the Veteran did not have any scarring and that the Veteran's history of trauma was not of the sort that would result in a dry eye which persisted for 30 years.  The VA examiner also found that the nature and etiology of the Veteran's headaches was unknown, but that they were unrelated to the Veteran's history of relatively insignificant and superficial eye injuries in service.  The VA examiner stated that the retinal microaneurysm was only first discovered at the examination, and was likely related to the Veteran's occupation, as it could not be caused by a superficial eye injury.

A December 2014 addendum states that the Veteran does not have a congenital right eye disorder aside from his anisometropia and that the Veteran's right eye superficial keratitis is an acquired chronic disorder.  The addendum reiterates the opinions provided by the November 2014 VA examination report.

A February 2015 addendum by the chief ophthalmologist at the VA Medical Center (VAMC) states that the aforementioned VA examination reports have been reviewed, and that he is in agreement with the findings and opinion of the November 2014 VA examination report.  According to the addendum, the chief ophthalmologist at the VAMC states that the Veteran has a common difference in refractive error between the eyes, which is congenital and has "absolutely no connection" to the Veteran's service.  The abrasions that the Veteran had in service were many years ago and long since resolved.  The addendum also states that dry eyes is a common, age-related condition, and is not a service-connected injury.

A March 2015 addendum by the same chief at the VAMC states that his opinion is unchanged; the Veteran's headaches are not eye-related and are not related to any in-service injury.

Right Eye Disorder

The Board finds that the evidence of record demonstrates service connection for keratitis of the right eye, as residuals of a corneal abrasion, is warranted.  

The Board acknowledges that the June 2009 VA examiner found that the Veteran's slight keratitis in the temporal periphery of the right eye was unrelated to the corneal abrasion, and that the February 2014 VA examination report found that the Veteran's superficial keratitis likely did not have onset until 2009.  However, the Board finds that the February 2014 VA examiner's notation that there are other possible causal factors for keratitis of the eye to be an insufficient basis for finding that his keratitis was unrelated to the in-service right eye injuries; the VA examiner did not find that the Veteran had any of those causal factors.  Likewise, the Board observes that the VA examiner provided no basis for dismissing the Veteran's credible 30-year history of watery eyes as unlikely.  

The Board also observes that the November 2014 VA examiner's opinion was contradictory.  The November 2014 VA examiner stated that keratitis was consistent with the Veteran's complaints of a watery right eye and is very common, but nonetheless concluded that the Veteran's current keratitis is not due to the keratitis in service.  Specifically, the VA examiner stated that keratitis can be due to severe trauma or scarring of the right eye or adnexa, but that the Veteran's right eye trauma in-service was insufficient to cause keratitis.  Nevertheless, the Veteran was treated with keratitis due to his right eye contusion in service, and continues to be treated for keratitis.  The Board finds that the November 2014 VA examiner's finding that keratitis can be related to a right eye trauma, but that the Veteran's right eye contusion in service was not severe enough to cause keratitis does not mean that the Veteran's current keratitis did not have onset in service, as a result of the Veteran's right eye corneal abrasion.  To find otherwise would disregard the Veteran's credible lay statements of on-going symptoms (watery eyes) in the years since service and would ignore the December 2014 VA examiner's finding that the Veteran's keratitis is an acquired, chronic right eye disorder.  Moreover, the Board finds that the November 2014 VA examiner's opinion lacks probative value due to the absence of a rationale for why the Veteran's eye trauma is not sufficiently severe enough to cause his right eye keratitis.  

The Board observes that the Veteran was diagnosed with refractive error, anisometropia, and amblyopia, and that the September 2014 Board remand requested an opinion as to whether there was a superimposed right eye disorder as a residual of the right eye corneal abrasion.  However, as previously discussed, the only residuals of the right eye corneal abrasion found upon examination are superficial keratitis with complaints of pain and chronic watering of the right eye.  In this regard, there was no superimposed right eye vision disorder upon ocular examination.  The Board points out that the February 2014 VA examination was negative for a pupillary defect, astigmatism, diplopia, or visual field defect.  The November 2014 VA examination also reflected that the Veteran did not have a vision impairment due to the right eye corneal abrasion; the anterior chamber, iris, and lens were normal.  To the extent that he has refractive error and related changes (anisometropia and amblyopia), such are not diseases or injuries for compensation purposes. 

The Board also finds that the Veteran's competent and credible statements support a nexus between his current manifestations of superficial keratitis of the right eye, as a residual of a right eye corneal abrasion, and his service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008).  The Board acknowledges that there is some conflict in the record as to whether superficial keratitis of the right eye constitutes a residual of a right eye corneal abrasion for purposes of VA disability benefits, but nonetheless points out that the record clearly reflects findings which are consistent with the injury and symptomatology shown in service, as well as a finding that the Veteran has superficial keratitis of the right eye.

In resolving all reasonable doubt in the Veteran's favor, service connection for superficial keratitis of the right eye, as residuals of a right eye corneal abrasion, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Headaches

As to the Veteran's headaches, the Veteran does not contend that this condition originated during his service.  Rather, he asserts that his headaches are secondary to a right eye disorder.  In this regard, the Board observes that the Veteran asserts that his headaches were caused or aggravated by his right eye injury; in particular, the Veteran asserts that his headaches were caused by a worsening of his congenital refractive error and anisometropia as a result of a right eye corneal abrasion.  

As the Board has found that service connection is not warranted for the Veteran's congenital refractive error and anisometropia, there is no further basis for consideration of the Veteran's claim for headaches under 38 C.F.R. § 3.310, as secondary refractive error and anisometropia.  As service connection has been denied for refractive error and anisometropia, the assertion of a secondary relationship to headaches fails.  See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

Nevertheless, the Board notes that the Veteran's service treatment records show that the Veteran was not seen for any complaints or treatment related to headaches during his service, or that he had related symptoms during his service; there is simply no indication of any related problems during his service.  At his separation examination, the Veteran denied experiencing a head injury and he did not report any related symptoms.  In this regard, the June 2009 VA neurology examiner found that the Veteran had cluster headaches, and that medical literature did not indicate that such headaches are in any way related to any eye disorders.  The VA examiner also noted that the Veteran did not have any scarring or other significant eye condition beyond his congenital disorders which would cause headaches.  The February 2014 VA headaches examiner also found that the Veteran's headaches are unrelated to his service, including any head injury at the time of his right eye injury.  The February 2014 VA examiner pointed out that the exact cause of cluster headaches is unknown, but that they appear to be related to abnormalities of the hypothalamus and a release of histamine or serotonin by the body.  Likewise, the December 2014 addendum opinion states that the Veteran's headaches are not related to the Veteran's superficial keratitis of the right eye.  In sum, the VA opinions are far more reasoned and substantiated by the totality of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Veteran is competent to report that he has headaches and when his symptoms were first identified.  As discussed above, the Veteran's headaches are cluster headaches, unrelated to his service.  To the extent that there are lay opinions, including the testimony of the Veteran, linking the Veteran's headaches to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the June 2009, February 2014, and November 2014 VA examination reports and the clinical evidence of record.  The Board also points out that the VAMC's chief ophthalmologist found that the Veteran's headaches are unrelated to his service, including his right eye injury and now service-connected keratitis of the right eye.  These VA examiners are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent, as such opinions are consistent with the clinical evidence of record and pertinent medical literature.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion). 

Therefore, entitlement to service connection for headaches must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for superficial keratitis of the right eye, as residuals of a right eye corneal abrasion, is granted.

Service connection for headaches is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


